Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Marcus on 8/29/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:

Claim 1: A relaxor-PT based piezoelectric crystal comprising the general formula of (Pb1-1.5xMx){[(MI,MII)1-z(MI’,MII’)z]1-yTiy}O3,
wherein:
M is a rare earth cation selected from the group consisting of [[Nd3+, ]]Pm3+, Sm3+, Gd3+, and combinations thereof;
MI is selected from the group consisting of Mg2+, Zn2+, Yb3+, Sc3+, and In3+;
MII is Nb5+;
MI’ is selected from the group consisting of Mg2+, Zn2+, Yb3+, Sc3+, In3+, and Zr4+;
MII’ is Nb5+ or Zr4+;
0 < x ≤ 0.05;
0.02 < y < 0.7; and
0 ≤ z < 1,
provided that if either MI’ or MII’ is Zr4+, both MI’ and MII’ are Zr4+,
wherein the relaxor-PT based piezoelectric crystal is a single crystal boule, and
wherein the relaxor-PT based piezoelectric crystal, relative to a comparative crystal having a comparative formula of Pb{[(MI,MII)1-z(MI’,MII’)z]1-yTiy}O3 with the same selections and values for y, z, MI, MII, MI’, and MII’ and the same crystal symmetry after poling, has at least one of:
less variation of dielectric permittivity and piezoelectric coefficient, along a rhombohedral phase section;
higher piezoelectric coefficient;
higher free dielectric permittivity;
higher clamped dielectric permittivity; or
combinations thereof.


Claim 22 is amended as follows:

Claim 22: A method for forming a relaxor-PT based piezoelectric crystal, comprising:
pre-synthesizing precursor materials by calcining mixed oxides at a first calcination temperature;
mixing the precursor materials with single oxides and calcining at a second calcination temperature lower than the first calcination temperature to form a feeding material having the general formula of (Pb1-1.5xMx){[(MI,MII)1-z(MI’,MII’)z]1-yTiy}O3; and
growing the relaxor-PT based piezoelectric crystal having the general formula of (Pb1-1.5xMx){[(MI,MII)1-z(MI’,MII’)z]1-yTiy}O3 from the feeding material by a Bridgman method,
wherein:
M is a rare earth cation selected from the group consisting of Nd3+, Pm3+, Sm3+, Gd3+, and combinations thereof;
MI is selected from the group consisting of Mg2+, Zn2+, Yb3+, Sc3+, and In3+;
MII is Nb5+;
MI’ is selected from the group consisting of Mg2+, Zn2+, Yb3+, Sc3+, In3+, and Zr4+;
MII’ is Nb5+ or Zr4+;
0 < x ≤ 0.05;
0.02 < y < 0.7; and
0 ≤ z < 1,
provided that if either MI’ or MII’ is Zr4+, both MI’ and MII’ are Zr4+, and
provided that if M is Nd3+, 0 < x < 0.02,
wherein the relaxor-PT based piezoelectric crystal is a single crystal boule, and
wherein the relaxor-PT based piezoelectric crystal, relative to a comparative crystal having a comparative formula of Pb{[(MI,MII)1-z(MI’,MII’)z]1-yTiy}O3 with the same selections and values for y, z, MI, MII, MI’, and MII’ and the same crystal symmetry after poling, has at least one of:
less variation of dielectric permittivity and piezoelectric coefficient, along a rhombohedral phase section;
higher piezoelectric coefficient;
higher free dielectric permittivity;
higher clamped dielectric permittivity; or
combinations thereof.

Claim 31: A relaxor-PT based piezoelectric crystal comprising the general formula of (Pb1-1.5xMx){[(MI,MII)1-z(MI’,MII’)z]1-yTiy}O3,
wherein:
M is a rare earth cation other than La3+;
MI is selected from the group consisting of Mg2+, Zn2+, Yb3+, Sc3+, and In3+;
MII is Nb5+;
MI’ is selected from the group consisting of Mg2+, Zn2+, Yb3+, Sc3+, In3+, and Zr4+;
MII’ is Nb5+ or Zr4+;
0 < x ≤ 0.05;
0.02 < y < 0.7; and
0 ≤ z < 1,
provided that if either MI’ or MII’ is Zr4+, both MI’ and MII’ are Zr4+,
provided that if M is Nd3+, 0 < x < 0.02,
provided that if z is 0, M is selected from the group consisting of [[La3+, ]]Ce3+, Pr3+, Nd3+, Pm3+, Sm3+, Eu3+, Gd3+, Tb3+, Dy3+, Ho3+, Er3+, Tm3+, Yb3+, Lu3+, and combinations thereof, and
provided that if 0 < z < 1, M is selected from the group consisting of [[La3+, ]]Ce3+, Pr3+, Nd3+, Pm3+, Sm3+, Eu3+, Gd3+, Tb3+, Dy3+, Ho3+, Er3+, Tm3+, Lu3+, and combinations thereof, and
wherein the relaxor-PT based piezoelectric crystal is a single crystal boule.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734